IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2008
                                     No. 07-60646
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

FREDDIE LEON SIMMONS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:94-CR-30-4


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Freddie Leon Simmons appeals the sixty-month sentence imposed
following the revocation of his supervised release for a prior conviction for
possession of crack cocaine with intent to distribute. Simmons argues that the
district court failed properly to weigh the factors set forth in 18 U.S.C. § 3553(a),
rendering his sentence unreasonable, and failed adequately to explain its
decision to depart from the advisory guideline range of three to nine months up
to the statutory maximum sentence.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60646

      This Court has held that once a defendant is found to have violated a
condition of supervised release, the district court must consider the Section
3553(a) factors as part of its determination of the proper sentence. United States
v. Gonzalez, 250 F.3d 923, 929 (5th Cir. 2001). It is not necessary for the factors
to be mentioned explicitly on the record, and evidence of implicit consideration
will suffice. Id. at 930. We find some implicit reference to the factors on this
record. For example, after Simmons and his counsel both tried to characterize
his almost three-year failure to report to his probation officer as relatively
insignificant, the trial court expressed concern about the length of time Simmons
had failed to comply with his reporting obligation. Because there is no contrary
indication in the record, we are satisfied that the court implicitly considered
several of the Section 3553(a) factors. Id.
      The substantive reasonableness of this sentence and not just the
regularity of the procedures by which it was imposed is challenged. The proper
measure of reasonableness for a sentence entered after revocation of supervised
release has not been reevaluated since the epochal decision in United States v.
Booker, 543 U.S. 220 (2005). However, we conclude that Simmons has not
shown that his sentence violated either of the possible standards of being
unreasonable or plainly unreasonable, or being imposed as a result of procedural
error. See Gall v. United States, 128 S. Ct. 586, 596-97 (2007); United States v.
Hinson, 429 F.3d 114, 120 (5th Cir. 2005); Gonzalez, 250 F.3d at 925-29.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2